Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 5, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Despite applicants’ response, the examiner has not found support for the limitation pertaining to the permeating amount of water vapor within claim 1.  Though applicants have referred to Table 3, Table 3 does not provide support for the limitation for the full scope of the claims.  Within the table, only Comparative Example 11 discloses a value of 2501 gm2 - 24 hr; however, Comparative Example 11 is not representative of the claimed adhesive composition.  The example does not employ the claimed plasticizing agent.  Furthermore, neither Example 8 nor Comparative Example 11 are adequate to support the claimed range, because only two permeating amounts are disclosed for two specific compositions in terms of component species and amounts; furthermore, adhesive (SP-205) has not been identified to an extent that the chemical composition of this component can be determined, as it relates to the scope of the claims.  Applicants’ exemplified urethane based adhesive is disclosed within page 9 of the specification as being a medium adhesive type urethane based adhesive composed of polyurethane polyol.  This description of the adhesive and polyurethane .
3.	Claims 5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Applicants have claimed the urethane-based adhesive composition according to claim 1; however, claim 1 is drawn to a urethane-based adhesive composition sheet, as opposed to an adhesive composition.  Accordingly, the metes and bounds of the claims are unclear.
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765